Title: To James Madison from William Jarvis, 14 June 1808
From: Jarvis, William
To: Madison, James



Sir
Lisbon 14 June 1808

The last letter which I had the honor to address to you of the date of the 18th. April went via London & inclosed a letter from Mr. Erving.  This gentleman by letter & Mr. Young in person will doubtless communicate to you that the Spanish Kings Charles & Ferdinand & the royal family, in general have abdicated the Crown of Spain in favour of the Emperor Napoleon, and of all the particulars relative to that transaction, long before this will reach you.
It is said here that the Archbishop of Seville has taken on himself the Regency of the Kingdom in the name of Ferdinand the Seventh, has organised a Council, which he calls the Council of Castile, that all the common people have risen in favour of their antient dynasty, that a body of two hundred thousand Men have been organised, that immense contributions have been made by the Churches & others for the support of the Army and that all the fortified towns in the Kingdom are in possession of the Spaniards who are determined to defend them.  There can be no doubt that the national spirit against a change is very high; but I imagine that the opposition or rather resistance cannot be attended with any success for they have no Officers of Skill & experience or talents to oppose to the veteran armies of France and they are almost as deficient of Men of experience & ability in the civil departments of Govmt.  Add to those disadvantages an army composed of raw troops raised on the Spur of the occasion or soldiers who have never seen any service & little or no doubt can be entertained of the event.  But from the mountainous nature of the Country and the facility they will afford to Men well acquainted with them & the difficult passes, to take refuge there, a kind of predatory War by marauding parties, may perhaps from thence be carried on for some time, and may give the Emperor considerable trouble.  The Spaniards too, as far as I know of them, appear to me to be well adapted to this kind of warfare and in their present state perhaps for no other.  About 8.000 troops were sent from the environs of Lisbon to take Badajos, which the Spainards have strongly garrisoned & cut off all communication by this route, the main post road, between this Country & Spain, but as immediately after the Spanish troops which were in St. Uber & Porto about twelve thousand in all, marched into Spain to defend their Country, taking with them from Porto six Military & Civil Officers, who were charged with the administration of the Government, the French troops are again recalled & are now on their return.  There were no French troops in Porto & but very few to the southward of the Tagus.  Two days since the Spaniards i e troops who are here were disarmed, in all about 5,000 who are principally confined on board the Shipping.  I am led to suppose that some alarm & much interest exists on the part of the Emperor about the Spanish possessions in America, and that more than ordinary pains will be taken to cultivate the good will of the United States in hopes to secure them.  Government will doubtless see the advantage which can be made of this disposition of affairs & unquestionably benefit of it.
At Porto, it is understood that after the Spaniards had quit the Portugueze flag was hoisted, a British Sloop of War entered & offered the protection of the fleet & proceeded to Sea again; but that all remained quiet.  These changes have excited much talk here, but every thing has remained perfectly tranquil.
A general embargo was laid the 3rd. of May on all vessels & to the last application I made on the subject the Duke of Abrantes (i e General Junot) informed me that if the vessel was laded with ingots of gold & the latter was taken out & given him for the departure of the former he could not consent to it.
Just before those disturbances took place in Porto, five or six vessels arrived there laded with fish, and were detained by the head of the Police on suspicion of having come from England & of having been visited by English Cruisers.  As there were two Americans among them I applied to the Duke on the subject and he was so obliging as to assure me, that no American vessel nor Cargo should be confiscated, laded with provisions & that he would pass a general order for their admission; but these disturbances have put a stop to any thing being done untill a French force which is proceeding there re-establishes the French Government again.
Fortunately the wheat & American flour which has been extracted from Spain, will be sufficient to supply the consumption untill the new harvest & the appearance of that is uncommonly favourable.  With perfect Respect I have the honor to be Sir Yr. Mo. Ob. Servt.

William Jarvis


P.S.  As I see no prospect by remaining in this Country but of expending the little which seven years labour has enabled me to gain, I must beg leave to observe, that I still remain of the same sentiments I some time since offered regarding an exchange of this place for the Consulate of the City of Bahia de St. Salvador, should the President not disapprove of my application.

